Case 1:21-cv-04416-LDH-TAM Document 9 Filed 08/23/21 Page 1 of 1 PageID #: 28




                                                              August 23, 2021


VIA ECF
The Hon. LaShann DeArcy Hall
United States District Judge
United States District Court, Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

       Re:      Emilee Lord v. Halyards, LLC and Edward Colley,
               Civil Action No.: 21-cv-4416-LDH-TAM

Your Honor:

        This office represents the Defendants in the above referenced matter. I write to ask the
Court for an extension of time for my clients to answer, or otherwise move, with respect to
Plaintiff’s Complaint.

        At present time, there is no due date set by the Court as to when Defendants’ responsive
pleading is due. We respectfully ask the Court to allow my clients to answer, or otherwise move,
with respect to Plaintiff’s Complaint, by October 11, 2021. Plaintiff’s counsel consents to this
request. No previous requests for an adjournment have been previously made. The basis for this
request is that firm has just been retained by the Defendants. The extension of time will allow me
to have a full opportunity to meet and confer with my clients to evaluate Plaintiff’s allegations. No
dates or deadlines have yet been set by the Court.

       Thank you for your consideration.

                                              Regards,

                                              /s/ Lee Nolan Jacobs
                                              Lee N. Jacobs
